               Case 5:18-cr-00258-EJD Document 879 Filed 07/26/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   KELLY I. VOLKAR (CABN 301377)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           john.bostic@usdoj.gov

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       )   CASE NO. 18-CR-00258 EJD
15                                                   )
             Plaintiff,                              )   STIPULATION AND [PROPOSED] FIFTH
16                                                   )   SUPPLEMENTAL PROTECTIVE ORDER
        v.                                           )   REGARDING MATERIALS FROM SEPARATE
17                                                   )   INVESTIGATION
     ELIZABETH HOLMES and RAMESH                     )
18   “SUNNY” BALWANI,                                )
                                                     )
19           Defendants.                             )

20
             The United States of America, by and through STEPHANIE M. HINDS, Acting United States
21
     Attorney for the Northern District of California, and JEFF SCHENK, JOHN C. BOSTIC, ROBERT S.
22
     LEACH, and KELLY I. VOLKAR, Assistant United States Attorneys, and Defendants, ELIZABETH
23
     HOLMES and RAMESH “SUNNY” BALWANI, and their attorneys, KEVIN M. DOWNEY, LANCE
24
     A. WADE, AMY MASON SAHARIA, and KATHERINE TREFZ of Williams & Connolly LLP for
25
     HOLMES, and JEFFREY B. COOPERSMITH and STEPHEN A. CAZARES of Orrick Herrington &
26
     Sutcliffe LLP for BALWANI, hereby stipulate and jointly request that the Court issue a fifth
27
     supplemental Protective Order in this case as described below.
28

     [PROPOSED] FIFTH SUPPLEMENTAL PROTECTIVE ORDER RE SEPARATE INVESTIGATION
     18-CR-00258 EJD                         1
                 Case 5:18-cr-00258-EJD Document 879 Filed 07/26/21 Page 2 of 4




 1          The parties stipulated to, and the Court entered, a Protective Order in this case on or about July

 2 2, 2018 (“the Original Protective Order”). (ECF No. 28). The Court subsequently issued supplemental

 3 Protective Orders based on stipulations submitted by the parties. (ECF Nos. 90, 117, 120, 214).

 4          During the pendency of this case, the government conducted a separate investigation into an

 5 unrelated Bay Area company. That unrelated Bay Area company previously employed an individual

 6 who may testify in the trial of this case. During the government’s investigation of that unrelated

 7 company, the government obtained documents relevant to that company’s employment of the witness in

 8 this case, including documents created by or referencing that individual (hereinafter, “Separate

 9 Investigation Materials”). Defendant Holmes has requested that the government produce certain

10 categories of Separate Investigation Materials in this matter. The government does not concede that

11 such materials are discoverable or admissible at trial, but is preparing a document production in response

12 to Defendant’s request.

13          These Separate Investigation Materials contain several categories of nonpublic information,

14 including confidential corporate information, trade secrets, Protected Health Information (PHI, as

15 defined in HIPAA), or other information protected by certain privileges and doctrines, such as work

16 product and attorney-client privilege. These materials also disclose details regarding the above-

17 referenced unrelated government investigation, including details that are not known by the public or the

18 now-charged targets of that investigation, who have not yet been arrested and arraigned. Disclosure of
19 that information could adversely affect the ongoing unrelated investigation. Finally, the Separate

20 Investigation Materials consist of information unrelated to Defendants in this case or Theranos

21 generally. The Original Protective Order provides procedures to facilitate the production of Private

22 Documents, as that term is defined in the Order.

23          Accordingly, in order to further facilitate the government’s voluntary production of Separate

24 Investigation Materials in this case, the parties stipulate and agree as follows:

25          1.       To the extent the government produces Separate Investigation Materials, as defined

26                   above, to Defendants in this case, the parties agree to treat those materials as “Private

27                   Documents” under the Original Protective Order, and to continue to abide by the

28                   restrictions laid out in that Order for such materials.

     [PROPOSED] FIFTH SUPPLEMENTAL PROTECTIVE ORDER RE SEPARATE INVESTIGATION
     18-CR-00258 EJD                         2
                Case 5:18-cr-00258-EJD Document 879 Filed 07/26/21 Page 3 of 4




 1         2.       Should either party seek at trial to disclose to the jury or introduce into evidence Separate

 2                  Investigation Materials or the facts therein, it shall inform the other party of that intention

 3                  and identify the specific documents it intends to offer sufficiently in advance to allow that

 4                  party to raise any objections with the Court.

 5         3.       The parties further stipulate and agree that, notwithstanding the provisions of the Original

 6                  Protective Order, they will not disclose Separate Investigation Materials or the facts

 7                  therein to any individual or entity affiliated with witnesses or targets / defendants in the

 8                  above-referenced unrelated government investigation. The government will provide

 9                  defense counsel with a list of relevant individuals upon request.

10         4.       The government’s production to Defendants, pursuant to the Original Protective Order, of

11                  Separate Investigation Materials is without prejudice to the government’s right to object

12                  to the introduction of those materials into evidence at trial.

13         5.       The parties stipulate to this Order without prejudice to their ability to seek to modify the

14                  terms of the Order at a future date.

15
     DATED: July 22, 2021                                           Respectfully submitted,
16
                                                                    STEPHANIE M. HINDS
17                                                                  Acting United States Attorney
18
                                                                    _/s/__________________________
19                                                                  JEFF SCHENK
                                                                    JOHN C. BOSTIC
20                                                                  ROBERT S. LEACH
                                                                    KELLY I. VOLKAR
21                                                                  Assistant United States Attorneys
22
     DATED: July 22, 2021
23
                                                                    _/s/__________________________
24                                                                  KEVIN M. DOWNEY
                                                                    LANCE A. WADE
25                                                                  AMY MASON SAHARIA
                                                                    KATHERINE TREFZ
26                                                                  Attorneys for Elizabeth Holmes

27

28

     [PROPOSED] FIFTH SUPPLEMENTAL PROTECTIVE ORDER RE SEPARATE INVESTIGATION
     18-CR-00258 EJD                         3
            Case 5:18-cr-00258-EJD Document 879 Filed 07/26/21 Page 4 of 4




 1 DATED: July 22, 2021
                                                      _/s/__________________________
 2                                                    JEFFREY B. COOPERSMITH
                                                      STEPHEN A. CAZARES
 3                                                    Attorneys for Ramesh Balwani
 4
     SO ORDERED.
 5

 6
     DATED: ______________
             7/26/2021                          ___________________________________
 7                                              HONORABLE EDWARD J. DAVILA
                                                United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] FIFTH SUPPLEMENTAL PROTECTIVE ORDER RE SEPARATE INVESTIGATION
     18-CR-00258 EJD                         4
